Berry, J.
Gen. St. c. 65, § 2, as amended by Laws 1868, c. 92, (Gen. St. lSYS, c. 65, § 2,) reads as follows: “Every justice of the peace shall keep his office in the town, city or ward for which he is elected, but he may issue process in any place in the county, and may, in his discretion, for the convenience of parties, make any process issued by him, either civil or criminal, returnable, and may hold his court, at any place appointed by him, in a town or ward adjoining the town or ward in which he resides, provided the place so appointed be within his county.”
By what we deem to be the meaning of this section, a justice of the peace is required to transact his judicial business in the town, city or ward, as the case may be, for which he is elected, except that he may issue process in any place in his county, and may, in his discretion, for the convenience .of parties, make any process issued by him, either civil or criminal, returnable, and may hold any court which he is by law authorized to hold, at any place appointed by him, in a town adjoining the town for which he is elected, or a ward adjoining the ward for which he is elected, as the case may ;be, provided the place so appointed is within his county. If this construction is correct, it follows that the defendant, who was a justice of the peace of the town of Winona, had no authority to hold a court or render a judgment in the city of Winona — no more than he would have to do the same acts in the county of Wabasha. .
The judgment against the relator is accordingly reversed.